IPORUSSIA, INC. 936A BEACHLAND BOULEVARD SUITE 13 VERO BEACH, FLORIDA 32963 (772) 231-7544 INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1f-1 THEREUNDER NOTICE OF CHANGE IN COMPOSITION OF THE BOARD OF DIRECTORS December 11, 2007 This Information Statement is being furnished to holders of record of the common stock, par value $0.0001 per share (“Common Stock”), of IPORUSSIA, Inc., a Delaware corporation (the “Company,” “we,” “us” or “our”), in accordance with the requirements of Section14(f) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Rule14f-1 promulgated under the Exchange Act. No vote or other action by holders of our Common Stock is required in response to this Information Statement. Proxies are not being solicited. You are urged to read this Information Statement carefully, but you are not required or requested to take any action in connection with this Information Statement. INTRODUCTION We intend to enter into an Agreement and Plan of Merger and Reorganization (the “Merger Agreement”) with Bonds.com Holdings, Inc., a privately-held Delaware corporation (“Bonds.com Holdings”), on or about December 21, 2007, which contemplates a change in control of the Company (the “Merger”), and pursuant to which, among other things, our wholly-owned subsidiary, Bonds.com Holdings Acquisition, Inc. would be merged with and into Bonds.com Holdings, with the surviving corporation, Bonds.com Holdings becoming our wholly-owned subsidiary.In connection with the Merger, we would issue to all holders of Bonds.com Holdingscommon stock (other than those Bonds.com Holdings stockholders who elect to exercise their dissenters’ rights under the provisions of the Delaware General Corporation Law (“Dissenting Stockholders”)), shares of our Common Stock in exchange for their shares of Bonds.com Holdingscommon stock. In addition, we also would issue options and warrants to purchase shares of our Common Stock in exchange for similar options and warrants of Bonds.com Holdings that are issued and outstanding immediately prior to the consummation of the Merger. Assuming that there are no Dissenting Stockholders, the existing securityholders of Bonds.com Holdingswould own shares of our Common Stock and options or warrants to purchase shares of our Common Stock, collectively constituting approximately 95% of our issued and outstanding capital stock (assuming the exercise of all outstanding options, warrants and other rights to purchase shares of Common Stock) immediately after the consummation of the Merger. Upon the consummation of the Merger we would experience a change in control, will cease being a shell company and Bonds.com Holdingswould become our wholly-owned subsidiary. Shortly after the completion of the Merger we would effect a short-form merger pursuant to which Bonds.com Holdings will be merged with and into the Company, with the Company being the surviving corporation, and in connection with such merger we would change our name to Bonds.com Holdings, Inc. Additionally, in connection with the Merger, under the terms of the Merger Agreement we would experience a change in a majority of our Board of Directors. We have not entered into any binding or enforceable agreement with respect to the Merger, and no such agreement is expected to be executed until the consummation, if any, of the MergerAccordingly, there is no assurance that the Merger will occur, or that the anticipated terms of the Merger described in this Information Statement will not change materially prior to any consummation thereof. Please read this Information Statement carefully. It describes the terms of the Merger and contains certain biographical and other information concerning our executive officers and directors after completion of the Merger. The terms of the Merger and related matters described above and elsewhere in this Information Statement are merely a summary of the currently anticipated terms thereof and are subject to change. Upon the consummation of the Merger, we expect to file a Current Report on Form8-K to disclose our entering into the Merger Agreement and the consummation of the Merger. The description of the Merger and related matters described above and elsewhere in this Information Statement are qualified in their entirety by the descriptions thereof set forth in the Current Report on Form8-K. All Company filings and exhibits thereto, may be inspected without charge at the public reference section of the SEC at 100F Street, N.E., Washington, DC 20549 or obtained on the SEC’s website at www.sec.gov. All descriptions of the Merger, its terms and consequences and related events and transactions set forth in this Information Statement are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve substantial known and unknown risks, uncertainties and other factors which may cause the Merger not to be consummated or may cause the actual terms, consequences of the Merger and related events and transactions to be materially different from those in the descriptions in this Information Statement, we are unable to perform our closing obligations with respect to the Merger, changes in market conditions, acts of terrorism or the outbreak or escalation of armed conflicts, the Risk Factors set forth in our Form10-KSB/A filed with the Securities and Exchange (“SEC”) Commission on July 11, 2007 which are incorporated herein by reference, and similar matters. You should not place undue reliance on these forward-looking statements, which speak only as of the date that they were made. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to reflect actual results, later events or circumstances or to reflect the occurrence of unanticipated events. No action is required by the stockholders of the Company in connection with this Information Statement. However, Section14(f) of the Exchange Act of 1934 and Rule14f-1 promulgated thereunder require the delivery to the Company’s stockholders of record of the information set forth in this Information Statement at least 10 days prior to the date a change in a majority of the Company’s directors occurs (otherwise than at a meeting of the Company’s stockholders) in connection with transactions such as the Merger.
